Motion by appellant for renewal and reargument of *865the appeal from a judgment of the Supreme Court, Suffolk County, dated June 20, 1975 and for other related relief. Motion denied, with $20 costs. On the court’s own motion, its decision and order, both dated April 26, 1976 [52 AD2d 635], are recalled and vacated and the following decision substituted therefor: "In an action to reform a lease, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, dated June 20, 1975, which, after a nonjury trial, inter alia, declared that the subject lease was clear and unambiguous. Judgment affirmed, with costs. To warrant the reformation of a lease, a showing must be made either of mutual mistake or of unilateral mistake accompanied by fraud (Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77; Birnbaum v 225 Broadway Co., 50 AD2d 558). Appellant has failed to make the requisite showing.” Gulotta, P. J., Martuscello, Latham and Cohalan, JJ., concur.